DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.


Status of Claims
Claims 1-2 and 4-16 are currently pending.  Claim 3 is canceled.  Claim 1 is amended.  Claims 8-16 are withdrawn as being drawn to a nonelected invention.   Claims 1-2 and 4-7 are examined on their merits.   


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be 

Rejections Withdrawn

Claim Rejections - 35 USC § 103

In light of the amendments to the claims the rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Takezawa et al US 2002/0086423 (7/4/2002) in view of Sacharoff US 2004/0115271 (6/17/2004) and Jarrett et al. US 2012/0071865 (3/22/2012) are withdrawn.  

New Rejections 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al US 2002/0086423 (7/4/2002) in view of Sacharoff US 2004/0115271 (6/17/2004), Donello et al. US 2007/0212395 (9/13/2007) and Jarrett et al. US 2012/0071865 (3/22/2012).  
Takezawa et al. teaches a hydrogel that is a hydrate of a vitrified hydrogel matrix.  The virtirifed hydrogel matrix can comprise Type I collagen. (See [0032]).  Thus Takezawa teaches a vitrified matrix gel that comprises Type I collagen that reads on 
Takezawa does not teach alpha cyclodextrin.  Takezawa does not teach a biologically active agent, formation into a shape suitable for use as an artificial cornea or that the composition is optically transparent.  These deficiencies are remedied by the teachings of Sacharoff, Donello et al and Jarrett et al.
Sacharoff teaches a therapeutic composition for application to corneal tissue comprising cyclodextrin. (See [0022-0023]).  The composition is optically transparent as called for in instant claim 1.  (See Abstract, Examples and throughout).  The composition further comprises cyclodextrin as called for in instant claim 1. (See Sacharoff claim 4).  Sacharoff teaches alpha cyclodextrin as called for in instant claim 1. (See [0022-0023]).  The composition also comprises an antibacterial, which is a biologically active agent as called for in instant claim 4. (See Sacharoff claim 8 and [0040]).  
Since it is for application to corneal tissue, the composition will be formed into a shape suitable for use as an artificial cornea as called for in instant claim 6.  Sacharoff teaches that its composition can assist with improving outcomes from lasik and corneal surgery by improving the hydration of the cornea before surgery. (See Abstract).  
Donello et al. (Donello) teaches ophthalmically therapeutic compositions, such as polymeric drug delivery systems, include a therapeutic component that includes a 
Donello teaches that its compositions can comprise a hydrogel and a cyclodextrin, including α-cyclodextrin.  Specifically, Donello teaches that some embodiments of the invention include alpha cyclodextrin as a solubilizing agent.  Donello teaches that alpha cyclodextrin functions to enhance the solubility of therapeutic agents, functions to enhance the stability of therapeutic agents and also can form inclusive complexes with the therapeutic agents. (See [0059]).   
Jarrett et al. (Jarrett) teaches a material for a hydrogel bandage to be applied to the eye that is optically transparent and can contain a therapeutic agent. (See [0019 and Abstract]).  The hydrogel is expressly taught to be optically transparent as called for in instant claim 1.  (See Abstract, [0019], Examples and throughout).  Jarrett teaches that having hydrogel bandages be optically transparent makes them suitable for use as bandages for the eye. (See [0019]).   
With respect to claim 7, Jarrret expressly teaches that the composition for corneal repair is optically transparent.  In the absence of evidence to the contrary, this makes obvious the limitation of optical transparency of above 90% at 550 nm as called for in claim 7.        
It would be prima facie obvious for one of ordinary skill in the art making the Takezawa composition to use α-cyclodextrin in the vitrified matrix gel as taught by Sacharoff in order to enhance the stability and solubility of therapeutic agents as taught by Donello and also to obtain a composition that is both suitable for use on the cornea to hydrate it and improve outcomes in lasik and cornea surgery as taught by Sacharoff. 


Response to Arguments
 Applicants’ comments on July 8, 2021 have been fully considered and are not found to be persuasive for the reasons below.  
Applicants argue that the combination of Takezawa in view of Sacharoff and Jarrett does not teach the instant invention.  
Applicants note that the claimed composition has unique and improved properties.  These properties include increased thermal stability of the collagen and reduced collagen fibrogenesis.  Additionally, the inclusion of the cyclodextrin strengthens the composition and creates a more organized fibrillary organization which is also unexpected.  Applicants point to Examples 1 and 2 which employ alpha cyclodextrin for support that there is increased thermal stability and increased transparency of the composition.
Takezawa teaches hydrogel thin films which have only “satisfactory” elastic strength.  Takezawa does not disclose or suggest a composition that contains both 
Applicants assert that Sacharoff does not disclose anything unique about α-cyclodextrin that would motivate one of ordinary skill in the art to combine it with collagen to provide a composition that has the improved properties of the claimed invention.
Applicants’ assert that Takezawa does not teach or suggest a composition that contains both collagen and cyclodextrin having the improved properties of the claimed composition.  Applicants assert that Jarrett does not cure the deficiencies of Takezawa and Sacharoff.  Cyclodextrin is only mentioned once in Jarrett and Jarrett does not disclose anything unique about cyclodextrin that would motivate one of ordinary skill in the art to combine it with collagen to provide a composition that has the improved properties of the claimed invention.

Applicants’ arguments have been reviewed and are not found to be persuasive.   The newly applied rejection above teaches all of the elements of the claims as they have been amended and there is much motivation to combine the prior art teachings.  It would be prima facie obvious for one of ordinary skill in the art making the Takezawa composition to use α-cyclodextrin in the vitrified matrix gel as taught by Sacharoff in order to enhance the stability and solubility of therapeutic agents as taught by Donello and also to obtain a composition that is both suitable for use on the cornea to hydrate it and improve outcomes in lasik and cornea surgery as taught by Sacharoff.  This would be beneficial in applying an analgesic or antibiotic to numb or sterilize the 
It would also be prima facie obvious for one of ordinary skill in the art making the Takezawa composition to make the composition optically transparent as taught by Jarret and would thus not use any dyes or colors in making the Takezawa composition in order to obtain a hydrogel that is optically transparent and suitable for use as a bandage on the cornea as taught by Jarret.  
With respect to Applicants’ argument that the invention has unexpected results in terms of increased stability, the unexpected results some of Applicants unexpected results appear to be suggested by the prior art.  For example, Takezawa teaches that its composition has satisfactory elastic strength. Additionally, Donello expressly teaches that alpha-cyclodextrin enhances the stability of therapeutic agents.  Thus most of the results do not appear to be unexpected, since they are suggested and taught by more than one piece of prior art applied in the rejection.    
The remainder of Applicants’ arguments are moot in view of the new rejections applied above.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619